No




                                                               No. 98-041




                          IN THE SUPREME COURT OF THE STATE OF MONTANA




                                                              1998 MT 214




                                      WILLIAM LEE JONES, individually, and d/b/a

                                JONES EQUIPMENT and JONES EQUIPMENT, INC.,




                                                    Plaintiffs and Respondents,




                                                                      v.




                                                          GARY ARNOLD,




                                                     Defendant and Appellant.




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-041%20Opinion.htm (1 of 7)4/19/2007 11:38:56 AM
No




                                                               APPEAL FROM: District Court of the Fourth Judicial
                                                                                 District,

                                               In and for the County of Missoula,

                                      Honorable Douglas G. Harkin, Judge Presiding.




                                                    COUNSEL OF RECORD:




                                                             For Appellant:




                              Raymond P. Tipp, Tipp & Buley, P.C., Missoula, Montana




                                                           For Respondents:




                                Don Torgenrud, Attorney at Law, St. Ignatius, Montana




                                               Submitted on Briefs: July 29, 1998




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-041%20Opinion.htm (2 of 7)4/19/2007 11:38:56 AM
 No


                                                      Decided: August 25, 1998




                                                                    Filed:




                                    __________________________________________

                                                                    Clerk




                      Chief Justice J. A. Turnage delivered the Opinion of the Court.

¶ William Lee Jones, Jones Equipment and Jones Equipment, Inc. (collectively,
Jones) brought this action to renew a judgment entered against Gary Arnold
(Arnold). The Fourth Judicial District Court, Missoula County, entered summary
judgment in favor of Jones, and Arnold appeals. We affirm the decision of the
District Court.

                                                                   ISSUE

¶ The issue in this case is whether the District Court erred by granting summary
judgment on the issue of whether § 27-2-201(1), MCA, precludes a creditor from
seeking the renewal and extension of a judgment beyond the original statutory ten-
year limitation period.

                                                          BACKGROUND

¶ On March 10, 1986, in the Fourth Judicial District Court, Missoula County, Jones
obtained a money judgment against Arnold in the amount of $32,695.00. On
February 7, 1996, Jones filed a complaint before that same court to renew the March
10, 1986 judgment and extend it for an additional ten years pursuant to § 27-2-201
(1), MCA. Upon cross motions for summary judgment, the District Court granted

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-041%20Opinion.htm (3 of 7)4/19/2007 11:38:56 AM
 No


summary judgment in favor of Jones, holding that the action to renew the judgment
was properly brought, that the complaint filed by Jones satisfied the necessary
procedural requirements for obtaining a new judgment on the existing judgment,
and that Jones was entitled to relief as a matter of law. The District Court
subsequently entered summary judgment against Arnold renewing the prior
judgment and extending its life for an additional ten years.

                                                            DISCUSSION

¶ Did the District Court err in granting summary judgment on the issue of whether
 § 27-2-201(1), MCA, precluded a creditor from seeking the renewal and extension of
a judgment beyond the original statutory ten-year limitation period?

¶ Under Rule 56(c), M.R.Civ.P., summary judgment shall be rendered "if the
pleadings, depositions, answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to any material fact
and that the moving party is entitled to a judgment as a matter of law." Conclusions
of law made by the trial court are reviewable by this Court de novo. Public
Employees' Ass'n v. Department of Transp., 1998 MT 17, ¶ 8, 954 P.2d 21, ¶ 8, 55 St.
Rep. 60, ¶ 8.

¶ Section 27-2-201(1), MCA, reads in pertinent part: "[T]he period prescribed for
the commencement of an action upon a judgment or decree of any court of record of
the United States or of any state within the United States is within 10 years." It is
Arnold's contention that an "action on a judgment" as that term is used in § 27-2-201
(1), MCA, is limited to those ancillary actions which are specifically defined
elsewhere in the Code. These actions include an action to transfer judgment to
another venue, an action to obtain a writ of execution, an action to extend a
judgment lien beyond its statutory six-year life, commencement of proceedings in aid
of execution of the judgment, and commencement of contempt proceedings. Arnold
argues that an action to extend the life of a judgment is not an action specifically
provided for in the Code, nor is it contemplated within the language of § 27-2-201(1),
MCA, because it does not share the collection and enforcement function of the other
ancillary actions. Furthermore, Arnold argues, there is a dearth of case law in which
the right to seek an extension of a judgment is established or recognized.

¶ We disagree with Arnold's contention that the law of Montana does not provide for


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-041%20Opinion.htm (4 of 7)4/19/2007 11:38:56 AM
 No


a cause of action to renew a judgment and extend its life beyond the ten-year statute
of limitations period. To the contrary, several of the prior decisions of this Court
cited by Arnold clearly recognize the right of a creditor to seek a judgment on a prior
judgment in order to extend the effectiveness of the original judgment beyond the
statutorily defined limitations period. In Welch v. Huber (1993), 262 Mont. 114, 116,
862 P.2d 1180, 1181, this Court stated: "A judgment creditor may file an action to
extend a district court's judgment beyond its initial ten-year duration; the judgment
cannot be extended past ten years by ex parte motion . . . ." (Emphasis added.) This
same conclusion was reiterated by the Court two years later:



                  [W]hile a judgment cannot be extended past 10 years by ex parte motion,
                  nevertheless, a judgment creditor may file an action to extend a district court’s
                  judgment beyond its initial 10-year duration. [Citation omitted.] In other
                  words, enforcement of a judgment is barred by § 27-2-201(1), MCA, after the
                  judgment’s 10-year duration has expired. [Citation omitted.] If before that 10-
                  year duration expires the judgment creditor desires to extend the judgment
                  past 10 years, then he must file a separate action on the existing judgment and
                  obtain a new judgment.



Jones v. Arnold (1995), 272 Mont. 317, 327, 900 P.2d 917, 924.

¶8 The result reached by the Court in both Welch and Jones is wholly consistent with the
historical development of the enforcement of the statutory limitations period against a
judgment creditor seeking renewal of a judgment of record. The right of revivor of a
dormant judgment was recognized at common law through the procedural mechanism of a
writ of scire facias. Although the merger of the courts of law and equity resulted in the
abolition of this ancient form of pleading, the cause of action was nonetheless perpetuated
under Montana's earliest codified versions of the rules of civil procedure, which also
codified a limitations period on the life of a judgment. See Haupt v. Burton (1898), 21
Mont. 572, 55 P. 110 (under the Code of Civil Procedure set forth in the Compiled
Statutes of 1887 a judgment could be revived either by filing a motion or by filing a
complaint seeking the remedy of revivor, provided that the action was commenced within
the six-year statute of limitations period). The early Court determined that the statutory


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-041%20Opinion.htm (5 of 7)4/19/2007 11:38:56 AM
 No


remedies related to the execution of a judgment were cumulative and did not preclude an
action for the extension of the life of a judgment. Lindsay Great Falls Co. v. McKinney
Motor Co. (1927), 79 Mont. 136, 143, 255 P. 25, 28. Although later versions of the Code
extended the limitations period for the life of a judgment from six to ten years, the Court
maintained its conclusion that an "action for revival or renewal may be brought as a matter
of right within ten years." State v. Hart Refineries (1939), 109 Mont. 140, 142, 92 P.2d
766, 768.

¶9 If the earlier versions of the statutory limitations periods, which are virtually identical
in language to the current version of § 27-2-201(1), MCA, did not operate to eviscerate the
right of a judgment creditor to seek renewal and extension of a judgment, it would be
difficult to reconcile why we should now determine that such a right no longer exists by
operation of § 27-2-201(1), MCA, as it is currently in force. Given the consistency and
longevity of the Court’s recognition of this cause of action, we reject Arnold's arguments
regarding the vitiating effect § 27-2-201(1), MCA, on Jones' right to seek an extension of
his judgment.

¶10 Because the District Court's summary judgment is consistent with the rules for
extending the legal life of a judgment as set forth in both Welch and Jones, we hold that
the District Court did not err in granting summary judgment with regard to Jones' right to
bring an action to renew the prior money judgment entered against Arnold.

¶11 Affirmed.



/S/ J. A. TURNAGE




We concur:



/S/ W. WILLIAM LEAPHART


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-041%20Opinion.htm (6 of 7)4/19/2007 11:38:56 AM
No


/S/ JAMES C. NELSON

/S/ JIM REGNIER

/S/ WILLIAM E. HUNT, SR.




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-041%20Opinion.htm (7 of 7)4/19/2007 11:38:56 AM